Citation Nr: 1621489	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  10-27 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the residuals of "ear drainage".

2.  Entitlement to service connection for tinnitus of the right ear.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to September 1985. 

This appeal comes before the Board of Veterans' Appeal (Board) from a July 2009 rating action of the Department of Veterans Affairs (VA), Regional Office (RO), located in Waco, Texas.  In the July 2009 rating decision, the RO denied entitlement to service connection for residuals of "ear drainage," tinnitus of the right ear, and the residuals of a vaginal infection.  

In March 2013, the appellant provided testimony before the undersigned via a videoconference hearing.  A transcript of that hearing is associated with the record. 

The claims were previously before the Board.  In a November 2014, the Board remanded the claims for additional development.  In an August 2015 decision, the Board denied entitlement to service connection for the residuals of a vaginal infection and remanded the other claims on appeal.  The case is now returned for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issue of entitlement to service connection for the residuals of "ear drainage" is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

Affording the Veteran the benefit of the doubt, her tinnitus of the right ear has been shown to have been incurred during active service with symptoms ever since separation. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus of the right ear have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The claim for service connection for tinnitus of the right ear is granted; therefore, any deficiency in the duty to notify and assist is nonprejudicial.  



Service Connection Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, tinnitus is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), Fountain v. McDonald, 27 Vet. App. 258(2015).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as tinnitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 at 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Analysis

The Veteran asserts that she has tinnitus which is related to service.  

The Veteran reported a ringing in both ears which started in service.  She reported noise exposure during active duty to include explosions, but denied any civilian occupational and recreational noise exposure.  See November 2015 VA examination report.

Service treatment records are absent any complaints or treatment specifically for  tinnitus.  However, service treatment records reflect that in April 1983 the Veteran complained of loss of hearing and swelling in her right ear.  At that time, an examiner assessed right otitis external and media, prescribed an antibiotic, and instructed the Veteran to discontinue the use of q-tips in her ears.  Four days later, the Veteran sought treatment for dark brown drainage from her right ear.  In September 1984, the Veteran complained of an ear infection, an examiner assessed otitis externa, and the Veteran was given cortisone otic.  The October 2015 examiner noted that the September 1979 enlistment examination revealed normal hearing in both ears.  

Post-service, the Veteran filed a claim for service connection for tinnitus in 2009, over 20 years after separation.  As noted by the October 2015 VA examiner, the post-service March 2004 and September 2005 hearing conservation data revealed normal hearing in both ears with no significant threshold shifts in hearing for either ear.  The earliest medical evidence of record since discharge reflecting a diagnosis of tinnitus is in the October 2015 VA examination report. 

The October 2015 VA examiner opined that the Veteran's hearing loss is less likely than not caused by or a result of military acoustic trauma.  Regarding the Veteran's claimed tinnitus, the examiner opined that her tinnitus is at least as likely as not a symptom associated with hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  According to a December 2015 VA opinion, the examiner stated that the Veteran's tinnitus is not caused or worsened by acute bacteria otitis externa which she was successfully treated for in 1983 and 1984.  

It appears that the VA examiners did not take into consideration the Veteran's lay statements concerning the onset of her tinnitus.  An examiner may not ignore lay evidence and base an opinion that there is no relationship to service on the absence of in-service corroborating medical records. Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Further, the examiners did not provide any rationale regarding whether the Veteran's tinnitus was related to any in-service claimed acoustic trauma, as requested in the Board's prior remand.  Lastly, although the examiner indicated that the claims file was reviewed in conjunction with the October 2015 VA examination report, she stated that the claims file was not reviewed in conjunction with the December 2015 VA examination report.  Thus, the October 2015 and December 2015 VA opinions lack probative value regarding the Veteran's claimed tinnitus.

After careful review of the lay and medical evidence, the Board finds that the Veteran's assertions regarding the onset of her tinnitus and symptoms since service are credible.  She has stated that she experienced tinnitus since service and experiences it today, and there is no persuasive evidence of record indicating that the Veteran's statements are not credible.  Here, the Veteran has provided a date of onset of tinnitus during service, and the Veteran is competent to state that she has experienced tinnitus since service to the present.  No probative opinion to the contrary is of record.  Thus, the Board finds no significant evidence contradicting the Veteran's account of in-service acoustic trauma and associated tinnitus since her discharge from service.  

Given the facts noted above, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for tinnitus are met.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2015).  


ORDER

Service connection for tinnitus of the right ear is granted.


REMAND

The Veteran claims she has vertigo, headaches, and hearing loss, which are residuals of "ear drainage" she experienced during service.  The claim was remanded in November 2014 and August 2015 in order to provide the Veteran with an adequate VA ear disorder examination and medical opinion in relation to her claim.  To this end, the Veteran was provided VA examinations in April 2015, October 2015, and December 2015.  

As noted in the prior August 2015 Board remand, the April 2015 VA examination was deemed inadequate because of an insufficient rationale provided and an inaccurate factual premise underlying the opinion.  According to the most recent December 2015 VA examination report, the examiner indicated that she did not review the Veteran's claims file.  Although she noted review of service treatment records and VA treatment records, it remains unclear whether the examiner reviewed the Veteran's private treatment records to include the November 1998 VA treatment report which diagnosed otitis media and "mastoiditis causing vertigo," or the May 2015 MRI, June 2015 audiogram, and June 2015 private treatment report noting that the Veteran has vertigo that is associated and is not associated to changes in head position as well as headaches.  Thus, an addendum opinion is warranted with consideration of all the pertinent information of record.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all of the Veteran's pertinent VA treatment records, to include all records from the El Paso VA OPC, dated from August 2012 to the present. 

2.  After all outstanding records have been associated with the claims file, refer the case to the VA examiner who conducted the December 2015 VA Ear Conditions examination (or a suitable substitute) for a supplemental medical opinion.  A new examination is not required unless deemed to be necessary by the assigned examiner(s).  The entire record must be made available to the examiner, and the examiner must specify in the examination report that the record has been reviewed.

The examiner must state whether any currently or previously diagnosed ear disorder, or residuals thereof, is related to the Veteran's active duty service, to include as due to ear infections and ear drainage in service and exposure to noise from grenades.  The examiner must specifically discuss the Veteran's claimed symptoms of headaches, dizziness/vertigo, hearing loss, and whether or not they are related to any ear disorder, ear drainage, or exposure to noise from grenades during service.

The examiner should also consider the following:

(a) The Veteran's contentions that her claimed symptoms are related to ear infections and ear drainage in service and exposure to noise from grenades. 

(b) The post-service private treatment records to include the November 1998 diagnosis of otitis media and "mastoiditis causing vertigo," and the May 2015 MRI, June 2015 audiogram, and June 2015 private treatment report noting that the Veteran has vertigo that are associated and are not associated to changes in head position as well as headaches. 

A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  If another VA examination is deemed necessary, the Veteran must be advised of the importance of reporting to the examination and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2105).  A copy of any notification letter advising the Veteran of the time, date, and location of any scheduled examination must be included in the claims folder and must reflect that it was sent to her last known address of record.  If she fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  The examination report must be reviewed by the AOJ to ensure that it is in complete compliance with the directives of this remand. If deficient in any manner, the AOJ must implement corrective procedures at once.

5.  After completing the above actions, and any additional development deemed necessary, the AOJ must readjudicate the Veteran's claim.  If the benefit on appeal remains denied, the Veteran and her representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


